Citation Nr: 1453103	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-12 247	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for traumatic brain injury (TBI) (previously rated as post-concussion injury with cephalgia and possible memory loss).

2.  Entitlement to disability ratings in excess of 10 percent prior to October 20, 2010, and in excess of 30 percent thereafter, for headaches.

3.  Entitlement to a disability rating in excess of 10 percent for limitation of motion and residuals of a fibula fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claim was readjudicated in a June 2014 rating decision of the RO in Phoenix, Arizona.


FINDING OF FACT

In a written statement dated November 18, 2014, the Veteran, through his representative, notified the Board that a withdrawal of his appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to a disability rating in excess of 10 percent for TBI; entitlement to disability ratings in excess of 10 percent prior to October 20, 2010, and in excess of 30 percent thereafter, for headaches; and entitlement to a disability rating in excess of 10 percent for limitation of motion and residuals of a fibula fracture of the right ankle by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Here, the Veteran, through his representative, has withdrawn his appeal of the issues of entitlement to a disability rating in excess of 10 percent for TBI; entitlement to disability ratings in excess of 10 percent prior to October 20, 2010, and in excess of 30 percent thereafter, for headaches; and entitlement to a disability rating in excess of 10 percent for limitation of motion and residuals of a fibula fracture of the right ankle in a written statement dated November 18, 2014.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  As such, the Board does not have jurisdiction to review the appeal of those issues, and the appeal thereof is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


